                                              UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF NEW YORK
- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -x
FREEDOM MORTGAGE CORPORATION,                                                            :
                                                                                           Case No. 1-20-cv-01206
                                                                                         :
                                                            Plaintiff,                   :
                                                                                         :
                                          - against -                                      FIRST AMENDED COMPLAINT
                                                                                         :
                                                                                         :
RICHARD TSCHERNIA,                                                                         DEMAND FOR JURY TRIAL
                                                                                         :
                                                                                         :
                                                            Defendant.
                                                                                         :
-------------------------------------------- x

                                    FIRST AMENDED COMPLAINT



                  Plaintiff Freedom Mortgage Corporation (“Freedom”), through its counsel,

Ballard Spahr LLP, brings this First Amended Complaint against Defendant Richard Tschernia

(“Tschernia”) setting forth multiple claims under New York common law and states as follows:

                                                    PARTIES

        1.       Freedom is a corporate entity, incorporated in New Jersey, with a principal place of

business located at 907 Pleasant Valley Ave., Suite 3, Mount Laurel, New Jersey 08054.

        2.       Freedom is a licensed mortgage company in New York with extensive operations in

New York, including a branch located at 175 Pinelawn Road, Suite 400, Melville, New York 11747.

        3.       Richard Tschernia is an individual, and a former Freedom employee, who is now

employed by CrossCountry Mortgage, Inc. (“CrossCountry”). Based on information and belief,

Tschernia resides at 140 Hewlett Avenue, Point Lookout, New York 11569.

                                      JURISDICTION AND VENUE

        4.       Jurisdiction in this matter is premised on 28 U.S.C. § 1332, as there is complete

diversity of citizenship between the parties and, as set forth below, the amount in controversy

exceeds $75,000.00, exclusive of interest and costs.


DMEAST #41453517 v6
          5.    Venue is proper in this district because the parties contractually agreed to this venue

and venue is otherwise appropriate in this venue pursuant to 28 U.S.C. § 1391(b)(3).

                                   FACTUAL ALLEGATIONS

          6.    In this action, Freedom seeks injunctive and other equitable relief to prevent and

restrain Tschernia from violating the restrictive covenants contained within his Employment

Agreement.

          7.    Freedom also seeks damages, costs, and attorneys’ fees it has incurred because of

Tschernia's tortious conduct and breach of his Employment Agreement and the Asset Purchase

Agreement from the sale to Freedom of a business that Tschernia was a shareholder as described

herein.

          8.    Tschernia is a licensed mortgage loan originator who began working in the mortgage

industry in Long Island, New York in or about 1985.

          9.    In 2008, Tschernia became one of five shareholders in Continental Home Loans,

Inc. (“CHL”), a New York Corporation which was located in Melville, New York and engaged in

the business of originating mortgage loans.1

          10.   Freedom sought to purchase CHL by way of asset purchase due, in part, to its police

and fire union business.

          11.   A number of “877”, “800”, and “857” (designated by area codes) phone numbers

(“Phone Numbers”) were assigned to separate police and fire unions and used in advertisements

including monthly and yearly calendar books directed at specific police and fire unions.

          12.   A toll-free number (800-462-8178) (“800 Number”) was used in CHL’s ongoing

business and then at Freedom after the sale of CHL’s assets to Freedom.


1
    CHL has since dissolved and is no longer a going concern.



DMEAST #41453517 v6                                2
          13.     Another phone number, (718-639-5626) (“718 Number”), was also used in CHL’s

ongoing business and then at Freedom after the sale of CHL’s assets to Freedom.

          14.     The Phone Numbers, the 718 Number, and the 800 Number were used in CHL’s

ongoing business with the police and fire unions as well as with other lead sources and customers

for CHL’s benefit.

          15.     This practice began at CHL and continued after Freedom purchased CHL by way of

asset purchase.

          16.     Freedom paid for the advertisements in question which contained the Phone

Numbers, the 718 Number, and the 800 Number.

          17.     The assignment of separate phone numbers to each individual union provided a way

for Freedom to keep track of the source of its police and fire business.

          18.     Many, if not all, of the Phone Numbers and the 718 Number were forwarded to the

800 Number by Tschernia while at CHL and then while he was employed by Freedom. Freedom

was not aware of this practice until after Tschernia left employment with Freedom.

          19.     Based on the unique nature of and marketing strategies which included the Phone

Numbers, the 718 Number, and the 800 Number, there was immense value derived from them as

assets.

                                   SALE OF CHL TO FREEDOM

          20.     CHL was successful and on or about May 30, 2014, Tschernia and the other

shareholders in CHL signed an Asset Purchase Agreement (“APA”), selling certain CHL assets

including, but not limited to, its intangible assets and professional goodwill to Freedom.

          21.     Part of the purchase price of CHL was allocated to intangibles including goodwill.

Tschernia received 5% of the Purchase Price.




 DMEAST #41453517 v6                               3
       22.     Additionally, as part of the APA, CHL and Tschernia were required to transfer all

phone numbers used in CHL’s then ongoing business operations to Freedom including the Phone

Numbers, the 718 Number, and the 800 Number used to advertise and generate business.

       23.     As part of the APA, Tschernia also agreed in Section 4.12 that he would provide

Freedom with good and valid title to the “Purchased Assets.”

       24.     "Purchased Assets" was defined in the APA to mean “all of the Seller's right, title

and interest in and to and under all Assets and Properties of Seller primarily related to, used or held

for use in, or otherwise necessary for, the conduct of the Business as a going concern” as well as

“to the extent transferable, registrations…”2

       25.     “Assets and Properties” was defined in the APA to mean “all assets and properties

of every kind, nature, character and description (whether real, personal or mixed, whether tangible

or intangible, whether absolute, accrued, contingent, fixed or otherwise and wherever situated),

including the goodwill related thereto, operated, owned or leased by such Person, including cash,

cash equivalents, investment assets, accounts and notes receivable, chattel paper, documents,

instruments, licenses, contracts, general intangibles, real estate, equipment, inventory, goods and

Intellectual Property Rights.”

       26.     Tschernia was a party to the APA and therefore, knew that he was required to

transfer all assets used by CHL in the course of its business to Freedom.

       27.     The Phone Numbers, the 718 Number, as well as the 800 Number fall within the

definitions of Purchased Assets and/or Assets and Properties in the APA as they were “primarily

related to, used or held for use in, or otherwise necessary for, the conduct of the Business.”



2
     “Business” is defined in the APA as Mortgage Loan origination and servicing business of
     the Seller.



DMEAST #41453517 v6                                4
       28.     In order to accomplish the transfer of CHL’s goodwill and Purchased Assets (as

defined in the APA) to Freedom, Tschernia and the other shareholders signed employment

agreements.

       29.     Tschernia agreed, in Section 6.1(a) of that Employment Agreement to continue to

work for Freedom as an employee and to not compete with Freedom for a period of two years after

he stopped working for Freedom.

       30.     Tschernia’s Employment Agreement (“Employment Agreement”) is dated

September 15, 2014.

       31.     Specifically, Section 6.1(a)(i) of the Employment Agreement provides that:

               (i) Except as otherwise permitted under the APA … the Executive
               shall3, and shall not permit any of their respective "Affiliates" (as
               such term is defined in the APA) to, directly or indirectly, (i) engage
               in or assist others in engaging in the "Restricted Business4" (as such
               term as defined in the APA); or (ii) have an interest in any "Person"
               (as such term is defined in the APA) that engages directly or
               indirectly in the Restricted Business in the United States in any
               capacity, including as a partner, shareholder, member, employee,
               principal, agent, trustee or consultant, in each case, during the
               Restricted Period5 provided that the Company is in material
               compliance with the terms of the APA and this Agreement…


3
     Section 6.1(a)(i) says the Executive “shall” compete, however this is clearly a Scrivener’s
     error and should read “shall not” compete. Email negotiations of the agreement reflect that
     this clause was intended to track the corresponding language in the APA which states
     “Neither Executive nor any shareholder shall.” The shareholder language was removed
     from the Employment agreement as it was inapplicable, resulting in Section 6.1 saying
     “shall” instead of “shall not” as the parties had intended. The intent to include the word
     “not” is further supported by the fact that the non-solicit provisions in Section 6.1(a)(ii) and
     (iii) includes the same language with the word “not.”
4
     “Restricted Business” is defined in the APA to be the commercial and residential mortgage
     business, subject to certain carve-outs which are not applicable here.
5
     “Restricted Period” is defined in the Employment Agreement to be the term of the
     Agreement and the two year period immediately following the Executive’s termination of
     employment with the Company.



DMEAST #41453517 v6                               5
       32.     The Employment Agreement also prohibited Tschernia from soliciting Freedom’s

employees and customers during the same two year time period. Specifically, the Employment

Agreement provides in sections 6.1(a)(ii) and (iii) that:

                (ii) During the Restricted Period, the Executive shall not, and shall
                not permit any of their respective Affiliates to, directly or indirectly,
                hire or solicit any employee of Company or encourage any such
                employee to leave such employment or hire any such employee who
                has left such employment, except pursuant to a general solicitation
                which is not directed specifically to any such employees; provided,
                that nothing in this Section 6.1(a) shall prevent the Executive or its
                Affiliates from hiring (i) any employee whose employment has been
                terminated by Company other than for Cause or (ii) after one (1)
                year from the date of termination of employment, any employee
                whose employment has been terminated by the employee.

                (iii) During the Restricted Period, the Executive shall not, and shall
                not permit any of their respective Affiliates to, directly or indirectly,
                solicit or entice, or attempt to solicit or entice, any clients, business
                partners or customers of Company or potential clients, business
                partners or customers of Company for purposes of diverting their
                business or services from Company.

       33.     Section 4.12 of the APA further specified that “[t]he Purchased Assets comprise all

of the tangible and intangible assets, properties and rights of every type and description used in or

necessary to the operation of the Business by Buyer following the Closing.”

       34.     Section 6.10 of the APA required that Tschernia, at Freedom’s request, execute and

deliver “such other and further instruments of conveyance, assignment, transfer and consent” as

Freedom or its counsel might require to effectuate the transfer of the Purchased Assets.

                      FRAUDULENT FAILURE TO TRANSFER ASSETS

       35.     Notwithstanding his signing the APA and the Employment Agreement, and

accepting payment under both agreements wherein he represented that he would transfer CHL’s

goodwill and the Purchased Assets to Freedom and comply with the non-compete provisions,

Tschernia never intended to refrain from competing with Freedom or to provide Freedom with the



DMEAST #41453517 v6                                6
benefit of its bargain for the purchase of CHL’s Purchased Assets and goodwill including, but not

limited to, the 718 Number and the 800 Number being utilized by CHL’s ongoing business at the

time of the sale.

        36.     After the closing, notwithstanding the agreement to transfer all of the Purchased

Assets and goodwill of CHL to Freedom, Tschernia never intended to transfer certain Purchased

Assets or goodwill to Freedom including the 800 Number and the 718 Number.

        37.     Instead, Tschernia attempted to keep the 718 Number and the 800 Number registered

in his own name in an effort to hide from Freedom that he intended to keep them for his own

personal benefit and in violation of the APA and his Employment Agreement and in order to

defraud Freedom.

        38.     In fact, despite being requested to do so by Freedom, to date Tschernia has failed to

transfer title, ownership and registration to Freedom of the 800 Number and the 718 Number that

had been used by CHL as an integral part of its ongoing daily business operations to solicit business

from police and fire union members and other customer bases.

        39.     Tschernia was a party to the APA and never attempted to bargain with Freedom to

keep any of the Phone Numbers, the 718 Number, or the 800 Number associated with CHL’s

business. Neither the 718 Number nor the 800 Number is listed in Schedule 2.1(b) of the APA

which includes assets excluded from the purchase of CHL by Freedom.

        40.     Instead, Tschernia appropriated the 718 Number and the 800 Number, without

Freedom’s knowledge, to take them and the goodwill associated with them with him when he left

Freedom’s employ.




 DMEAST #41453517 v6                              7
        41.    On or about September 27, 2018, Freedom elected not to renew Tschernia’s

Employment Agreement. His employment with Freedom therefore terminated on October 31,

2018.

        42.    In early October of 2018 while preparing for Tschernia’s departure, Freedom

became aware that the 800 Number, specifically, had not been transferred to Freedom’s control.

        43.    As a result, Freedom asked Tschernia to transfer the 800 Number to Freedom and

he verbally agreed to do so. At that time, Tschernia verbally admitted that the 800 Number had

been sold to Freedom as part of the APA.

        44.    However, at this same meeting, Tschernia stated that he had been telling the unions

through which he had received a significant portion of his business at CHL and then at Freedom

that he was going to be leaving Freedom and would be contacting them when he was settled at a

new company so that he could work with them there. This was the same union business that

Tschernia had sold to Freedom as part of the Purchased Assets under the APA.

        45.    Later that same month, Tschernia recanted his prior verbal agreement and admission

and instead stated that the 800 Number belonged to him personally and that he intended to retain it

following his departure from Freedom.

        46.    On October 31, 2018, Freedom’s in-house counsel sent a letter to Tschernia, via the

designated Shareholder Representative, as required by the APA, demanding transfer of 800

Number. A true and correct copy of that letter is attached hereto as Exhibit A.

        47.    Upon separating from employment with Freedom, Tschernia caused the 800

Number to be forwarded away from Freedom and to Freedom’s competitors until Freedom

confronted him about forwarding the 800 Number at which point he forwarded the number back to

Freedom.




DMEAST #41453517 v6                              8
       .

       48.     The Phone Numbers, which were assigned to certain police and fire unions and

which were used to generate business for Freedom, were forwarded by Tschernia to the 800 Number

in question and were therefore, also diverted from Freedom to competitors for a certain period of

time by Tschernia after he left Freedom’s employment until Freedom became aware of same and

stopped the forwarding of the Phone Numbers to the 800 Number.

       49.     Additionally, upon information and belief, the 718 Number has not been returned to

Freedom to date.

       50.     Upon information and belief, Freedom lost business as a result of Tschernia

misappropriating the 800 Number and the 718 Number.

       51.     In November of 2018, Tschernia requested that he be released from the non-compete

and non-solicit provisions of the Employment Agreement.

       52.     At no time since his separation from Freedom to the date of this filing has

Tschernia’s New York mortgage banking license been linked to any entity.

       53.     As such, any referral of business by way of the 800 Number, the 718 Number, or of

the Phone Numbers improperly forwarded by Tschernia wherein he is or was involved in offering

or negotiating the terms of a mortgage and thereafter collected a fee for same is likely mortgage

activity being done without a license and/or constitutes the collection of a fee for unlicensable

activity further supporting Freedom’s position that Tschernia sought to avoid compliance with his

contractual obligations.

                                UNLAWFUL COMPETITION

       54.     In late December of 2019, Tschernia began working for CrossCountry as a Senior

Vice President of Affinity Lending in a loan-origination capacity in Melville, New York, less than

three miles from the location where he had worked for Freedom.


DMEAST #41453517 v6                             9
         55.   Upon information and belief, CrossCountry is, and at all relevant times was, an Ohio

for-profit corporation conducting business as a licensed mortgage banker and licensed mortgage

broker in New York. Its corporate headquarters is located at 6850 Miller Road, Brecksville, Ohio

44141.

         56.   CrossCountry is a direct competitor of Freedom in the New York market.

CrossCountry is licensed in all fifty (50) states, including New York, and operates and/or maintains

branches in New York.

         57.   After starting his employment at Cross-Country, Tschernia began using the 800

Number that had been sold to Freedom (which had the 718 Number and the Phone Numbers

forwarded to it) to originate mortgage loans on behalf of CrossCountry.

         58.   Based on information and belief, callers to this number were told they were calling

CrossCountry even though all of the numbers belonged to Freedom.

         59.   Freedom is also informed and believes that following the termination of his

employment with Freedom while receiving calls on the 800 Number, the 718 Number, and the

Phone Numbers, Tschernia was indirectly taking loan applications for CrossCountry.

                             DEMAND FOR INDEMNIFICATION

         60.   As part of the transfer of the Purchased Assets, CHL also transferred many of the

loans it owned to Freedom.

         61.   Pursuant to the APA, CHL and Tschernia made representations related to the loans

that were transferred to Freedom.

         62.   For instance, CHL and Tschernia represented that the loans which were transferred

complied with certain requirements, including, but not limited to, underwriting requirements as set

forth in Section 4.20 of the APA.




DMEAST #41453517 v6                              10
       63.      Loans that did not meet those requirements were considered defective (“Defective

Loans”).

       64.     Section 9.1(a)(ii) of the APA states:

                (a) Representations and Warranties. The representations and
                warranties made by any Party in this Agreement shall survive the
                execution and delivery of this Agreement for a period of twenty-four
                (24) months after the Closing Date, and thereafter shall have no
                further force or effect, except that the representation and warranties
                set forth in:

                …

                (ii) Section 4.18 (Compliance with Laws; Permits), Section 4.19
                (Servicing Matters) and Section 4.20 (Mortgage Loans and Loan
                Documents) shall survive until the third (3rd) anniversary of the
                Closing Date; and

                …

       65.     Section 9.1(c) states “Notwithstanding anything to the contrary herein, any claim

asserted in good faith pursuant to Section 9.7 or Section 9.8 prior to the expiration of the applicable

survival period set forth in this Section 9.1, together with the applicable representations, warranties,

covenants and agreements, shall survive until such claim is fully and finally resolved.

       66.     Section 9.2 of the APA requires that Tschernia indemnify Freedom for certain

claims, including the Defective Loans:

                From and after the Closing and subject to the limitations set forth in
                this Article IX, the Seller and the Shareholders shall jointly and
                severally indemnify, defend and hold harmless Buyer, and its
                Affiliates and Representatives (each a "Buyer Indemnified Party")
                from and against any and all claims, losses, damages, diminution in
                value, Liabilities, deficiencies, Taxes, penalties, assessments,
                obligations or expenses of any kind or type, including reasonable
                legal fees and expenses, but excluding any punitive damages (except
                to the extent punitive damages are owed by any Indemnified Party
                (defined below) to a third party with respect to a Third-Party Claim)
                (each a "Loss") incurred by any Buyer Indemnified Party based
                upon, resulting from or arising out of:



 DMEAST #41453517 v6                               11
                (a) any inaccuracy in or breach of any representation or warranty of
                the Seller or the Shareholders contained in this Agreement, any
                other Transaction Document or any certificate or other instrument
                delivered by or on behalf of the Seller or the Shareholders pursuant
                to this Agreement;

                (b) any breach of any covenant, agreement or obligation to be
                performed by the Seller or the Shareholders pursuant to this
                Agreement or any other Transaction Document;

       67.     Section 9.8 of the APA states:

                Indemnification Procedures – Direct Claims. In any case in which
                an Indemnified Party seeks indemnification hereunder which is not
                subject to Section 9.7 because no Third-Party Claim is involved, the
                Indemnified Party shall notify the Indemnifying Party in writing as
                promptly as reasonably practicable of any Losses which such
                Indemnified Party claims are subject to indemnification under the
                terms hereof. Subject to the limitations otherwise set forth in this
                Article IX, the failure of the Indemnified Party to exercise
                promptness in such notification shall not amount to a waiver of such
                claim unless and to the extend the resulting delay materially
                prejudices the position of the Indemnifying Party with respect to
                such claim.

       68.     After entering into the APA, Freedom became aware that multiple loans transferred

from CHL did not meet underwriting requirements or were otherwise defective in violation of the

representations contained in Section 4.20 of the APA.

       69.     Freedom suffered Losses on the Defective Loans including, but not limited to,

repurchase costs, fees, and refinancing costs as a result of the violations of the APA and

misrepresentations made regarding the loans in question.

       70.     CHL and Tschernia are required under the APA to indemnify Freedom for Losses

related to the Defective Loans.

       71.     Freedom has sent the appropriate notices for indemnification to CHL and its

shareholders via the Shareholder Representative as provided for in the APA.




DMEAST #41453517 v6                             12
       72.      The notices under Section 9.8 were sent to Mike McHugh in 2015 for a number of

loans which were defective and for which Freedom sought indemnification from CHL and the

Shareholders.

       73.      As such, the indemnification notices were sent within the three year survival period

contemplated in Section 9.1 of the APA.

        74.     To date, Freedom has not been indemnified by Tschernia for the loss the Defective

 Loans as required under the APA.

        75.     CHL and certain other Shareholders were released from this indemnification

 obligation under a Release Agreement dated September 27, 2018 (“Release Agreement”).

        76.     The provisions regarding the release of indemnification claims in the Release

 Agreement were only applicable if the individuals did not challenge certain terms of their

 Employment Agreements, including certain restrictive covenants.

        77.     Because Tschernia is challenging the validity of those restrictive covenants in his

 Employment Agreement, he has not been released from the indemnification obligations in the APA

 as set forth in the Release Agreement.

       78.      This action seeks to stop Tschernia's unlawful activities; to deprive him of the fruits

of those activities; and to remedy the damages, fees, and costs that his actions have imposed on

Freedom to date.

                                            COUNT ONE

                                     UNJUST ENRICHMENT

                             UNDER NEW YORK COMMON LAW


       79.      Freedom incorporates the allegations in the foregoing paragraphs 1-78 as if fully set

forth herein.



 DMEAST #41453517 v6                              13
        80.        Defendant Tschernia fraudulently obtained, received and benefitted, at Freedom’s

expense, from: (i) payment for the Purchased Assets and goodwill in CHL including, but not limited

to, the 800 Number, the 718 Number, and the Phone Numbers taken by him or diverted away from

Freedom by him; and (ii) income from commissions on loans obtained by unlawfully violating the

restrictive covenants in the Employment Agreement in an amount to be proven at trial;

        81.        By virtue of the foregoing, Tschernia has been unjustly enriched in an amount to be

proven at trial.

        82.        Equity requires that Tschernia provide restitution to Freedom for the unjust

enrichment Tschernia received.



                                              COUNT TWO

                                CONVERSION/MISAPPROPRIATION

                                UNDER NEW YORK COMMON LAW


        83.        Freedom incorporates the allegations in the foregoing paragraphs 1-82 as if fully set

forth herein.

        84.        Defendant Tschernia intended to and did interfere with Freedom’s right of

possession of the 800 Number and the 718 Number when he transferred them to himself or had

them forwarded to himself or others not employed by Freedom after leaving employment with

Freedom and while working for competitors of Freedom. He also interfered with Freedom’s right

of possession of the Phone Numbers when he had them forwarded to himself or others not employed

by Freedom after leaving employment with Freedom and while working for competitors of

Freedom;




 DMEAST #41453517 v6                                 14
       85.      As a direct and proximate result of Tschernia’s conversion and/or misappropriation,

Freedom has been caused damages in an amount to be proven at trial.

                                         COUNT THREE

                                              FRAUD

                             UNDER NEW YORK COMMON LAW


       86.      Freedom incorporates the allegations in the foregoing paragraphs 1-85 as if fully set

forth herein.

       87.      Tschernia falsely represented to Freedom that he would abide by the non-compete

provisions in the Employment Agreement, notwithstanding that he never intended to comply with

those provisions.

       88.      Tschernia misrepresented to Freedom that he was selling the Purchased Assets and

goodwill he had acquired in CHL, including, but not limited to, the 800 Number and the 718

Number referenced above, to Freedom when he nonetheless intended to keep and use those assets

and goodwill to compete with Freedom.

       89.      At the time that Tschernia made such misrepresentations about the phone numbers

and the asset purchase deal, he knew they were materially false and made them with the intent to

deceive and defraud Freedom so as to induce Freedom to pay him a portion of the Purchase Price.

       90.      Freedom was, in fact, deceived by Tschernia’s misrepresentations that he was

transferring the 800 Number and 718 Number as part of the Purchased Assets and goodwill and

would abide by his non-compete when it paid Tschernia for same.

       91.      Further, Tschernia affirmatively concealed the fraudulent nature of his

representations, by leading Freedom to believe he was using the 800 Number and 718 Number to

originate loans for Freedom, while keeping control of them for himself and paying the bills himself



 DMEAST #41453517 v6                              15
without seeking reimbursement so that Freedom’s accounts-payable department would not identify

that the number had failed to be transferred.

        92.     As a result of his deception, Tschernia received payments in exchange for Purchased

Assets and goodwill that he never intended to transfer and never, in fact, transferred.

        93.     Freedom was defrauded by Tschernia’s false representations and has suffered harm

as a result.

        94.     As a direct and proximate result of Tschernia’s fraudulent statements and

concealment of the truth, and in reasonable reliance on Tschernia’s purported transfer of the

Purchased Assets and goodwill, Freedom paid him significant sums of money under the APA.

Freedom is entitled to disgorgement of the profits from the Purchased Assets and goodwill which

were inappropriately kept by Tschernia.

        95.     Additionally, Freedom is entitled to be repaid the amount that Tschernia was paid

for the Purchased Assets and goodwill he never intended to transfer or actually transferred, plus

interest thereon.

        96.     As a direct and proximate result of Tschernia’s fraudulent statements and

concealment of the truth, and in reasonable reliance on Tschernia’s representation that he would be

bound by the non-compete and non-solicit clauses in his Employment Agreement, Freedom has

been damaged in an amount to be proven at trial.

                                          COUNT FOUR

                                    UNFAIR COMPETITION

                             UNDER NEW YORK COMMON LAW

        97.     Freedom incorporates the allegations in the foregoing paragraphs 1-96 as if fully set

forth herein.

        98.     Tschernia is engaged in direct competition with Freedom.


 DMEAST #41453517 v6                              16
        99.     Freedom derived a competitive advantage from using the Phone Numbers, the 718

Number, and the 800 Number to generate business from the police and fire unions.

        100.    Tschernia deceived Freedom in bad faith by misappropriating the Phone Numbers,

the 718 Number, and the 800 Number.

        101.    After Tschernia deceived Freedom and misappropriated the Phone Numbers, the 718

Number, and the 800 Number, Tschernia used that intangible property belonging to Freedom to

compete directly with Freedom.

        102.    Such actions constitute unfair competition, and as a proximate result of this unfair

competition Freedom has been damaged in an amount to be proven at trial.



                                           COUNT FIVE

                                    BREACH OF CONTRACT

                             UNDER NEW YORK COMMON LAW


        103.    Freedom incorporates the allegations in the foregoing paragraphs 1-102 as if fully

set forth herein.

        104.    Tschernia and Freedom entered into the APA.

        105.    Freedom fulfilled all of its obligations under the APA, including, but not limited to,

compensating Tschernia for the sale of the Purchased Assets and goodwill in CHL.

        106.    Tschernia breached the APA by failing to transfer the Purchased Assets and

goodwill in CHL, namely, the 800 Number and 718 Number which were being used in the course

of CHL business, to Freedom and instead keeping them and using them to compete against

Freedom.




 DMEAST #41453517 v6                              17
        107.       As a proximate result of Tschernia’s breach of the APA in failing to transfer

Purchased Assets and goodwill, Freedom has incurred and will continue to incur monetary losses

in an amount to be proven at trial.

        108.       Tschernia additionally breached the APA by failing to indemnify Freedom for the

losses incurred in connection with the Defective Loans.

        109.       As a proximate result of Tschernia’s breach of the APA by failing to indemnify

Freedom, Freedom has incurred and will continue to incur monetary losses in an amount to be

proven at trial.

        110.       Tschernia and Freedom also entered into the Employment Agreement.

        111.       Freedom fulfilled all of its obligations under the Employment Agreement, including,

but not limited to, paying Tschernia wages according to the terms of the Employment Agreement

during the term of his employment.

        112.       Tschernia breached the Employment Agreement by working on behalf of a

competitor, namely CrossCountry Mortgage, Inc., originating loans, either directly or indirectly,

less than three miles from where he worked for Freedom, in violation of the non-compete that he

agreed to in the Employment Agreement.

        113.       As a proximate result of Tschernia’s breach of the Employment Agreement,

Freedom has incurred and will continue to incur monetary losses in an amount to be proven at trial.

        114.       As a result of Tschernia's breaching the restrictive covenants in the Employment

Agreement, as described above, Freedom has suffered and continues to suffer immediate,

permanent, and irreparable harm.




 DMEAST #41453517 v6                                18
                                         JURY DEMAND

Pursuant to Rule 38(b) of the Federal Rules of Civil Procedure, Plaintiff hereby demands trial by

jury on all issues so triable.


                                     PRAYER FOR RELIEF:

                WHEREFORE, Plaintiff respectfully requests this Court enter judgment in favor

of Plaintiff for each and every claim asserted above, and grant relief and an award, as follows:

                (1)     damages for past conduct as set forth above in an amount to be proven at

trial, but currently estimated at $19,011,000.00;

                (2)     pre- and post-judgment interest as allowed by law;

                (3)     attorney fees, litigation expenses and costs incurred in bringing this action;

                (4)     an Order declaring that the restrictive covenants contained within

Tschernia’s Employment Agreement are enforceable;

                (5)     a permanent injunction barring Tschernia from continuing to compete with

Freedom or solicit its employees or customers in violation of Tschernia’s Employment

Agreement;

                (6)     an Order disgorging the profits of Tschernia and directing entry of

judgment for a like amount against Tschernia and in favor of Freedom; and

                (7)     such other and further relief as the Court deems just and proper.



Dated: June 23, 2020




DMEAST #41453517 v6                               19
                      Respectfully submitted,



                      By: /s/ Christopher J. Kelly
                      Christopher J. Kelly (CK-3191)
                      Louis L. Chodoff (admitted pro hac vice)
                      Tara L. Humma (admitted pro hac vice)
                      BALLARD SPAHR LLP
                      210 Lake Drive East, Suite 200
                      Cherry Hill, NJ 08002
                      (856) 761-3400
                      kellyc@ballardspahr.com
                      chodoffl@ballardspahr.com
                      hummat@ballardspahr.com




DMEAST #41453517 v6              20
